


110 HR 3857 IH: To establish requirements for the consideration of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3857
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on
			 Rules
		
		A BILL
		To establish requirements for the consideration of
		  supplemental appropriation bills.
	
	
		1.Single purposeIt shall not be in order in the House of
			 Representatives or the Senate to consider any measure making supplemental
			 appropriations for two or more unrelated emergencies.
		2.Treatment of
			 emergency spending legislation
			(a)Point of
			 Order(1)A
			 provision containing any spending that is not designated as emergency spending
			 may not be reported in a measure making supplemental appropriations.
				(2)It shall not be in order in the House
			 of Representatives or the Senate to consider the conference report on any
			 measure making supplemental appropriations if such measure contains any
			 spending that is not designated as emergency spending.
				(3)It shall not be in order in the House
			 of Representatives or the Senate to consider any bill, joint resolution, or
			 conference report if the accompanying report or joint statement of managers, as
			 applicable, does not comply with subsection (b).
				(b)Committee
			 Notification of Emergency LegislationWhenever the Committee on
			 Appropriations or any other committee of the House of Representatives or the
			 Senate (including a committee of conference) reports any bill or joint
			 resolution that provides budget authority for any emergency, the report
			 accompanying that bill or joint resolution (or the joint explanatory statement
			 of managers in the case of a conference report on any such bill or joint
			 resolution) shall identify all provisions that provide budget authority and the
			 outlays flowing therefrom for such emergency and include a statement of the
			 reasons why such budget authority meets the definition of an emergency and a
			 justification of why such funding is in a supplemental appropriation and not
			 the regular appropriation for the next fiscal year.
			(c)Definition of
			 Emergency(1)As used in this section,
			 the term emergency means a situation that—
					(A)requires new budget authority and
			 outlays (or new budget authority and the outlays flowing therefrom) for the
			 prevention or mitigation of, or response to, loss of life or property, or a
			 threat to national security; and
					(B)is unanticipated.
					(2)As used in paragraph (1), the term
			 unanticipated means that the situation is—
					(A)sudden, which means quickly coming
			 into being or not building up over time;
					(B)urgent, which means a pressing and
			 compelling need requiring immediate action;
					(C)unforeseen, which means not predicted
			 or anticipated as an emerging need; and
					(D)temporary, which means not of a
			 permanent duration.
					3.Treatment of
			 earmarks
			(a)Points of
			 Order(1)A
			 provision containing an earmark may not be reported in a measure making
			 supplemental appropriations.
				(2)It shall not be in order in the House
			 of Representatives or the Senate to consider the conference report on any
			 measure making supplemental appropriations if such measure contains any
			 earmarks.
				(b)Definition of
			 EarmarkAs used in subsection
			 (a), the term earmark has the meaning given to the term
			 congressional earmark in clause 9(d) of rule XXI of the Rules of
			 the House of Representatives, One Hundred Tenth Congress.
			
